Filed 8/30/21
                              CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                               ----



    ZUHU WANG et al.,                                                C091011

                  Plaintiffs and Appellants,                     (Super. Ct. No.
                                                           34201900259673CUJRGDS)
          v.

    CITY OF SACRAMENTO POLICE
    DEPARTMENT,

                  Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of Sacramento County, Laurie M.
Earl, Judge. Reversed.

      Antolin Agarwal, Vallejo Antolin Agarwal Kanter, Monty Agarwal, Edwin P.
Antolin, and Rachel L. Chanin for Plaintiffs and Appellants.

     Susana Alcala Wood, City Attorney, and Melissa D. Bickel and Emilio
Camancho, Deputy City Attorneys, for Defendant and Respondent.


        The question presented by this appeal is whether a de novo appeal to a superior
court pursuant to Government Code section 53069.4 is unavailable to challenge an
administrative penalty that exceeds $25,000. 1 Because the statute contains no such


1   Undesignated statutory references are to the Government Code.

                                                1
limitation, we reverse the judgment dismissing the de novo appeal brought by plaintiffs
Zuhu Wang and Xiaoyan Yue and remand for further proceedings consistent with this
opinion.
                                   I. BACKGROUND
       In 2018, a Sacramento Police Department administrative penalty of $137,500 was
imposed on plaintiffs based on the number of marijuana plants that were found on
property they own in excess of what is permitted under Sacramento City Code (City
Code) section 8.132.040(B). 2
       Plaintiffs filed an administrative appeal with the City of Sacramento. After a
hearing, a hearing examiner found the penalty was properly issued. The examiner relied
in part on City Code section 8.08.050(A), which states that “[e]very owner of real
property within the city is required to manage the property in a manner so as not to
violate the provisions of this code and the owner remains liable for violations thereof
regardless of any contract or agreement with any third party regarding the property.” The
examiner found “[t]he property owner in good faith entrusted the management of his
property to an established property management company that failed to adequately follow
through with background research on the tenant, and to conduct adequate inspections of
the property.” The examiner reduced the administrative penalty to $35,000 “in
consideration of the evidence and testimony presented.”
       Plaintiffs filed a de novo appeal in the superior court pursuant to section 53069.4.
The action was designated as an unlimited civil action.




2  “Regardless of how many people reside in the private residence, no more than six
living cannabis plants may be cultivated within the private residence or upon the grounds
of the private residence, pursuant to California Health and Safety Code section 11362.1”
(City Code, § 8.132.040(B).) City Code section 8.132.050(C)(2) sets the penalty at
“$500 per cannabis plant in excess of the number of plants allowed on the property.”

                                             2
       The City 3 moved to dismiss for lack of subject matter jurisdiction, arguing a de
novo appeal pursuant to section 53069.4 is unavailable where the amount in controversy
exceeds the cap for limited civil cases. The court concluded it had subject matter
jurisdiction, but plaintiffs’ sole remedy was to challenge the City’s decision by petition
for writ of administrative mandate under Code of Civil Procedure section 1094.5.
Accordingly, the court granted leave to allow plaintiffs to file an amended complaint in
the form of a petition for writ of mandate. Alternatively, plaintiffs could stand on the
complaint and obtain an appealable judgment.
       Plaintiffs did not amend, and the court deemed the motion to dismiss for lack of
subject matter jurisdiction to be a demurrer on the ground that the complaint fails to
allege facts sufficient to constitute a cause of action. The court sustained the demurrer
without leave to amend and dismissed the action.
       Judgment was entered dismissing the action with prejudice, and plaintiffs filed a
timely appeal.
                                    II. DISCUSSION
A.     Standard of Review
       “In reviewing the sufficiency of a complaint against a demurrer, we accept as true
all material facts properly pleaded, but not contentions, deductions or conclusions of fact
or law. [Citation.] When, as here, ‘a plaintiff is given the opportunity to amend his
complaint and elects not to do so, strict construction of the complaint is required and it
must be presumed that the plaintiff has stated as strong a case as he can.’ [Citations.] In
these circumstances, we will affirm the judgment if the complaint is objectionable on any




3The City of Sacramento states it was erroneously sued as the City of Sacramento Police
Department.

                                              3
ground raised in the demurrer.” (Drum v. San Fernando Valley Bar Assn. (2010) 182
Cal.App.4th 247, 251.) 4
B.     Section 53069.4
       “Section 53069.4 authorizes local governments to enact an administrative process
to enforce violations of any ordinance through the imposition and collection of
administrative fines or penalties. [Citation.] The law was intended ‘to provide a faster
and more cost-effective enforcement mechanism than criminal prosecution for the
violation of a local ordinance.’ ” (County of Humboldt v. Appellate Division of Superior
Court (2020) 46 Cal.App.5th 298, 305 (Humboldt).) The statute provides “[t]he
legislative body of a local agency . . . may by ordinance make any violation of any
ordinance enacted by the local agency subject to an administrative fine or penalty. The
local agency shall set forth by ordinance the administrative procedures that shall govern
the imposition, enforcement, collection, and administrative review by the local agency of
those administrative fines or penalties.” (§ 53069.4, subd. (a)(1).)
       Section 53069.4, subdivision (b)(1) creates an exception to the general rule that a
petition for administrative mandamus, pursuant to Code of Civil Procedure section
1094.5, is “the exclusive remedy for judicial review of the quasi[-]adjudicatory
administrative action of local level agencies.” (Saad v. City of Berkeley (1994) 24
Cal.App.4th 1206, 1211.) In particular, it provides: “Notwithstanding Section 1094.5 or
1094.6 of the Code of Civil Procedure, within 20 days after service of the final
administrative order or decision of the local agency is made pursuant to an ordinance




4 We reject the City’s assertion that we should dismiss this appeal based on plaintiffs’
failure to comply with the requirements in California Rules of Court, rule 8.204 regarding
the contents and format of their opening brief. The narrow issue presented by this appeal
was adequately briefed with sufficient citations to the record. Thus, to the extent there
was any technical noncompliance, we will disregard it. (Cal. Rules of Court, rule
8.204(e)(2)(C).)

                                             4
enacted in accordance with this section regarding the imposition, enforcement, or
collection of the administrative fines or penalties, a person contesting that final
administrative order or decision may seek review by filing an appeal to be heard by the
superior court, where the same shall be heard de novo, except that the contents of the
local agency’s file in the case shall be received in evidence. A proceeding under this
subdivision is a limited civil case.” (§ 53069.4, subd. (b)(1), italics added.) The question
presented by this appeal is whether the italicized language precludes a de novo review of
a local code enforcement administration decision that imposes a penalty of over $25,000.
We conclude it does not.
       “We review questions of statutory construction de novo. [Citation.] ‘Our primary
task in interpreting a statute is to determine the Legislature’s intent, giving effect to the
law’s purpose. [Citation.] We consider first the words of a statute, as the most reliable
indicator of legislative intent. [Citation.]’ [Citation.] We construe the statute’s words in
context, and harmonize statutory provisions to avoid absurd results. [Citation.] If we
find the statutory language ambiguous or subject to more than one interpretation, we may
look to extrinsic aids, including legislative history or purpose to inform our views.”
(John v. Superior Court (2016) 63 Cal.4th 91, 95-96.)
       The language at issue provides only a default classification for an action brought
pursuant to section 53069.4. It does not preclude an action from being brought as an
unlimited civil case. (See Code Civ. Proc., § 89, subd. (a) [“The existence of a statute
relating to the authority of the court in a limited civil case does not, by itself, imply that
the same authority does or does not exist in an unlimited civil case”].) Since the trial
court’s ruling, another court of appeal has explained, “[s]ection 53069.4 does not tell the
whole story with respect to the appropriate jurisdictional classification of civil cases
brought under its terms. Rather, Code of Civil Procedure section 85 additionally
provides that ‘notwithstanding any statute that classifies an action or special proceeding
as a limited civil case, an action or special proceeding shall not be treated as a limited

                                               5
civil case unless all of [three] conditions are satisfied.’ (Italics added.) The first of these
three conditions requires that ‘[t]he amount in controversy does not exceed twenty-five
thousand dollars ($25,000).’ (Code Civ. Proc., § 85, subd. (a).) In addition, the relief
sought must be of ‘a type that may be granted in a limited civil case’ (id., subd. (b)) and
must be ‘exclusively of a type described in one or more statutes that classify an action or
special proceeding as a limited civil case’ (id., subd. (c)). Code of Civil Procedure
section 85 provides a nonexhaustive list of statutes that classify an action or special
proceeding as a limited civil case, a list which includes section 53069.4. (Code Civ.
Proc., § 85, subd. (c)(14).) Since it is apparent that the Legislature was aware of section
53069.4 when it adopted new requirements for classification of limited civil actions, and
Code of Civil Procedure section 85 expressly supersedes any other statute classifying an
action or proceeding as limited, it is ineluctable that a section 53069.4 appeal in which
the amount in controversy exceeds $25,000 must be classified as an unlimited civil
action.” (Humboldt, supra, 46 Cal.App.5th at pp. 308-309.) 5 Thus, section 53068.4 does
not provide that where the amount in controversy exceeds $25,000, a section 53069.4
appeal cannot occur.
       The legislative history confirms our reading of the statute. As originally enacted,
section 53069.4, subdivision (b)(1) provided, in relevant part: “Notwithstanding the
provisions of Section 1094.5 or 1094.6 of the Code of Civil Procedure within 20 days
after service of the final administrative order or decision of the local agency is made
pursuant to an ordinance enacted in accordance with this section regarding the
imposition, enforcement or collection of the administrative fines or penalties, a person




5 “[A]lthough designated an ‘appeal’ by section 53069.4, the de novo review process
authorized by that statute is, in essence, an original proceeding in the superior court
reviewing the propriety of a local agency’s final administrative decision after hearing to
impose fines or penalties.” (Humboldt, supra, 46 Cal.App.5th at p. 311.)

                                               6
contesting that final administrative order or decision may seek review by filing an appeal
to be heard by the municipal court, where the same shall be heard de novo, except that
the contents of the local agency’s file in the case shall be received in evidence.” (Stats.
1995, ch. 898, § 2, italics added.)
       “In the Primary Election of June 2, 1998, the voters enacted Proposition 220,
permitting voluntary unification of the municipal and the superior courts, and authorizing
amendment of the state Constitution to reflect the related modification of trial and
appellate court jurisdiction.” (Snukal v. Flightways Manufacturing, Inc. (2000) 23
Cal.4th 754, 763, fn. 2.) Code of Civil Procedure section 85 was enacted as part of
subsequent legislation that “provided for the replacement of the concept of municipal
court jurisdiction with that of the ‘limited civil case,’ as part of the unification process
authorized in 1998.” (Ibid.; see Stats. 1998, ch. 931, § 28.) As part of this legislation, the
relevant portion of section 53069.4, subdivision (b)(1) was amended to provide that “a
person contesting that final administrative order or decision may seek review by filing an
appeal to be heard by the municipal court or by the superior court in a county in which
there is no municipal court, where the same shall be heard de novo, except that the
contents of the local agency’s file in the case shall be received in evidence. A proceeding
under this subdivision is a limited civil case.” (Stats. 1998, ch. 931, § 216, italics added.)
       In 2001, the Legislature enacted Code of Civil Procedure section 89, which
provides that “[t]he existence of a statute relating to the authority of the court in a limited
civil case does not, by itself, imply that the same authority does or does not exist in an
unlimited civil case” and vice versa. (Stats. 2001, ch. 44, § 2.)
       In 2002, the reference to the municipal court in section 53069.4 was deleted.
(Stats. 2002, ch. 784, § 194.) The Legislative history therefore confirms that the phrase
“[a] proceeding under this subdivision is a limited civil case” was not added to limit the
review available to cases with a dollar amount at issue greater than $25,000 but rather to
reflect the unification of the municipal and superior courts. The City nonetheless argues

                                               7
we must construe the statute to contain this limitation because “[i]t is a maxim of
statutory interpretation that courts should give meaning to every word of a statute and
should avoid constructions that would render any word or provision surplusage.”
(Tuolumne Jobs & Small Business Alliance v. Superior Court (2014) 59 Cal.4th 1029,
1038.) This argument is unpersuasive. The statement “[a] proceeding under this
subdivision is a limited civil case” is a default classification as contemplated by Code of
Civil Procedure section 85. If the City is suggesting the default classification was
somehow unnecessary to articulate (which is not clear from its briefing), this would still
not render it a limitation on the trial court’s jurisdiction to hear disputes. “Rules such as
those directing courts to avoid interpreting legislative enactments as surplusage are mere
guides and will not be used to defeat legislative intent. [Citations.] As we already have
stressed, the fundamental goal of statutory interpretation is to ascertain and carry out the
intent of the Legislature.” (People v. Cruz (1996) 13 Cal.4th 764, 782.) Nothing in the
statutory text or the legislative history suggests the Legislature intended to limit de novo
appeals only to penalties of $25,000 or less. The trial court erred in construing the statute
to impose this limitation.
       We cannot affirm the judgment, as the City suggests, on the basis that plaintiffs
have failed to show the trial court’s error was sufficiently prejudicial to justify reversal.
The trial court entirely foreclosed the de novo appeal that plaintiffs were entitled to by
law. The suggestion that plaintiffs should have filed a petition for writ of administrative
mandate and proceeded through a more deferential review process before appealing the
trial court’s decision is not one the law requires plaintiffs to take. (Cf. County of Santa
Clara v. Atlantic Richfield Co. (2006) 137 Cal.App.4th 292, 312 [“When a demurrer is
sustained with leave to amend, and the plaintiff chooses not to amend but to stand on the
complaint, an appeal from the ensuing dismissal order may challenge the validity of the
intermediate ruling sustaining the demurrer. [Citation.] On the other hand, where the
plaintiff chooses to amend, any error in the sustaining of the demurrer is ordinarily

                                               8
waived”].) Moreover, plaintiffs have raised significant questions about the penalty
imposed on them, and the hearing examiner’s determination that the original penalty was
properly issued but that more than $100,000 should be eliminated, “in consideration of
the evidence and testimony presented,” indicates the ultimate penalty imposed is one that
a different judge, using a de novo standard of review, may not arrive at. Thus, the trial
court’s error in determining de novo review was unavailable must be reversed. (See Cal.
Const., art. VI, § 13.)
                                   III. DISPOSITION
       The judgment is reversed. The matter is remanded for further proceedings
consistent with this opinion. Plaintiffs Zuhu Wang and Xiaoyan Yue shall recover their
costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)


                                                         /S/

                                                 RENNER, J.



       We concur:


       /S/

       MAURO, Acting P. J.


       /S/

       HOCH, J.




                                             9